Citation Nr: 1418360	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-14 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether the Veteran is entitled to compensation under 38 U.S.C.A. § 1151 for additional disability caused by surgical treatment by the Department of Veterans Affairs in November 2007.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1971 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of a Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

According to a copy of the death certificate, the Veteran died in March 2013, while his appeal was pending on the claim for compensation under 38 U.S.C.A. § 1151 for additional disability caused by surgical treatment by the Department of Veterans Affairs in November 2007.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to review the appeal. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

According to a copy of the death certificate, the Veteran died in March 2013, while his appeal was pending on the claim for compensation under 38 U.S.C.A. § 1151 for additional disability caused by surgical treatment by the Department of Veterans Affairs in November 2007. 






As the Veteran died during the pendency of the appeal, as a matter of law, the appeal does not survive the Veteran's death, and the appeal must be dismissed for lack of jurisdiction. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2013); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  Veterans Benefits Improvements Act of 2008, Pub. L. No.110-389, § 212, 112 Stat. 4145, 4151 (2009) (creating new 38 U.S.C.A. § 5121A , substitution in case of death of a claimant who dies on or as of October 10, 2008).

As provided for in this new provision, a person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).

The Secretary of VA will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA Regional Office from which the claim originated, which is listed on the first page of this decision. 

      (The Order follows on the next page.).









ORDER

The appeal of the claim for compensation under 38 U.S.C.A. § 1151 for additional disability caused by surgical treatment by the Department of Veterans Affairs in November 2007 is dismissed.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


